     Case 2:19-cv-00103-RFB-NJK Document 13 Filed 10/05/20 Page 1 of 1




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                     ***
 7    DAVID L. REED,                                           Case No. 2:19-cv-00103-RFB-NJK
                                         Plaintiff,
 8                                                              ORDER EXTENDING STAY
                      v.
 9
      BEAN, et al.,
10
                                     Defendants.
11

12          This case was referred to the Inmate Early Mediation Program (“IEM”) on July 1, 2020.

13   Docket No. 7 at 8. The case was stayed for 90 days to September 29, 2020, to provide the parties

14   an opportunity to settle their dispute. Due to the pandemic, the mediation session will not be held

15   until November 13, 2020. The Court now extends the stay until three days after the scheduled

16   IEM. The status report is also due on that date. During this stay period and until the Court lifts the

17   stay, no other pleadings or papers may be filed in this case, and the parties may not engage in any

18   discovery, nor are the parties required to respond to any paper filed in violation of the stay unless

19   specifically ordered by the Court to do so.

20          For the foregoing reasons, it is ordered that the stay is extended until three days after the

21   IEM. The Office of the Attorney General will file the report form regarding the results of the stay

22   by that date.

23          IT IS SO ORDERED.

24          DATED: October 5, 2020

25

26
                                                      NANCY J. KOPPE
27                                                    UNITED STATES MAGISTRATE JUDGE
28
